  Case 19-04037      Doc 16     Filed 03/11/19 Entered 03/11/19 13:37:28          Desc Main
                                  Document     Page 1 of 4



                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE:                                      )       CHAPTER 7 PROCEEDING
                                            )
OUKIIMA K DIXON,                            )       CASE NO. 19-04037
                                            )
                                            )
                      DEBTOR.               )       HON. CAROL A. DOYLE

                                   NOTICE OF MOTION

       PLEASE TAKE NOTICE that on Wednesday, March 20, 2019, at 10:00 AM., I shall
appear before the Honorable Carol A. Doyle, Bankruptcy Judge in Courtroom 742, at the Everett
McKinley Dirksen United States Courthouse, 219 South Dearborn Street, Chicago, Illinois or
before any other Bankruptcy Judge who may be sitting in her place and shall request a hearing on
a Motion To Object To The Debtor’s Discharge And For Other Relief, a copy of which is
attached hereto and is herewith served upon you.


                                                    /s/ M. Gretchen Silver
                                                    M. Gretchen Silver, Attorney
                                                    OFFICE OF THE U.S. TRUSTEE
                                                    219 S. Dearborn, Room 873
                                                    Chicago, Illinois 60604
                                                    (312) 353-5054




                               CERTIFICATE OF SERVICE

       I, M. Gretchen Silver, an attorney, state that on March 11, 2019, pursuant to Local Rule
9013-1(D) the Notice of Motion and Motion To Object To The Debtor’s Discharge And For
Other Relief were filed and served on all parties, either via the Court’s Electronic Notice for
Registrants or via First Class Mail, as indicated on the service list below.


                                                    /s/ M. Gretchen Silver




                                                1
 Case 19-04037      Doc 16      Filed 03/11/19 Entered 03/11/19 13:37:28   Desc Main
                                  Document     Page 2 of 4



                                       SERVICE LIST


Registrants Served Through the Court’s Electronic Notice For Registrants

Michael K Desmond        mkd.trustee@fslegal.com


Parties Served via First Class Mail:

Oukiima Dixon
3553 Marseille LN
Hazel Crest, IL 60426

Atlas Acquisitions LLC
294 Union St.
Hackensack, NJ 07601




                                              2
  Case 19-04037        Doc 16    Filed 03/11/19 Entered 03/11/19 13:37:28            Desc Main
                                   Document     Page 3 of 4



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

IN RE:                                        )       CHAPTER 7 PROCEEDING
                                              )
OUKIIMA K DIXON,                              )       CASE NO. 19-04037
                                              )
                                              )
                       DEBTOR.                )       HON. CAROL A. DOYLE

                 MOTION TO OBJECT TO THE DEBTOR’S DISCHARGE
                            AND FOR OTHER RELIEF

         Patrick S. Layng, the United States Trustee for the Northern District of Illinois (“U.S.

Trustee”), by and through his attorney, M. Gretchen Silver, hereby objects to the discharge of

Oukiima K. Dixon (“Debtor”) pursuant to § 727(a)(8) of the Bankruptcy Code. In support of his

Motion, the U.S. Trustee states to the Court as follows:

                                         JURISDICTION

         1.     The Court has jurisdiction to hear and determine this motion pursuant to 11 U.S.C

§ 157(b)(2)(J) and IOP 15(a) and Local Rule 40.3.1 of the United States District Court for the

Northern District of Illinois.

         2.     Movant is the U.S. Trustee for the Northern District of Illinois and is charged with

supervising the administration of bankruptcy cases under 28 U.S.C. § 586(a). The U.S. Trustee

makes this request pursuant to the authority granted to him under 11 U.S.C. § 727(c)(1) and Fed.

R. Bankr. P. 4004.

                                         BACKGROUND

         3.     On February 15, 2019 (“Petition Date”), the Debtor commenced this case by filing

a pro se petition for relief under Chapter 7 of the Bankruptcy Code (“Petition”).




                                                  1
  Case 19-04037         Doc 16     Filed 03/11/19 Entered 03/11/19 13:37:28                Desc Main
                                     Document     Page 4 of 4



        4.      On November 7, 2011, less than eight years before the Petition Date, the Debtor

filed a Chapter 7 case commencing Case No. 11-45195 (“2011 Case”).

        5.      On February 13, 2012, the Debtor received a discharge in the 2011 Case. See

Exhibit A.

                                             ARGUMENT

        6.      Section 727(a)(8), as amended by the Bankruptcy Abuse Prevention and Consumer

Protection Act of 2005, is explicit in its directive to the Court to grant the debtor a discharge

“unless…the debtor has been granted a discharge under this section…in a case commenced within

eight years before the date of the filing of the petition.” 11 U.S.C. § 727(a)(8) (emphasis added).

        7.      The proper measurement of the eight-year time period of § 727(a)(8) is from the

filing date of the petition in the prior case to the filing date of the petition in the current case. In re

Leduc, No. BR 10-01641, 2011 WL 3204599, at *1 (Bankr. N.D. Iowa July 27, 2011).

        8.      Because the Debtor received a discharge in the 2011 Case, commenced on

November 7, 2011, which is within 8 years before the Petition Date, the Debtor is ineligible to

receive a Chapter 7 discharge in this case by operation of 11 U.S.C. § 727(a)(8).

        WHEREFORE, the U.S. Trustee respectfully requests that the Court deny the Debtor’s

discharge in the above-captioned case pursuant to § 727(a)(8) and for such other relief as is just.


                                                         RESPECTFULLY SUBMITTED:
                                                         PATRICK S. LAYNG
                                                         UNITED STATES TRUSTEE


DATED: March 11, 2019                                By: /s/ M. Gretchen Silver
                                                        M. Gretchen Silver, Attorney
                                                        OFFICE OF THE U.S. TRUSTEE
                                                        219 S. Dearborn, Room 873
                                                        Chicago, Illinois 60604
                                                        (312) 353-5054

                                                    2
